UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      7/29/2019


MAYA ZABAR,

                                            Plaintiff,                 18-CV-06657 (PGG)(SN)

                          -against-                                             ORDER

NEW YORK CITY DEPARTMENT OF
EDUCATON, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On July 29, 2019, the Court conducted a discovery conference to address Defendants’

motion to compel Plaintiff to produce documents. See ECF No. 70. For the reasons stated during

the conference, IT IS HEREBY ORDERED that:

        1.       The parties shall schedule a time for Plaintiff to obtain her possessions from her

classroom at the HSAD, preferably no later than Friday, August 2, 2019. Plaintiff shall produce

any documents that are responsive to Nos. 4 and 5 of Defendants’ Document Requests.

        2.       Plaintiff shall review any grievances produced during discovery either by herself

or Defendants. If Plaintiff participated in filing any of these grievances, she must identify them

to Defendants by Bates numbers.

        3.       Plaintiff shall review the emails identified in Exhibit J of Defendants’ June 21,

2019 Letter. To the extent Plaintiff has failed to produce portions of email threads or attached

documents, those materials must be provided to Defendants. In addition, Plaintiff shall search her

email using the search terms and date range previously adopted by the parties. Plaintiff shall

review these materials and produce any responsive documents.
        4.     Plaintiff shall provide Defendants with a notarized errata sheet for her deposition

transcript.

        5.     Defendants are directed to respond to Plaintiff’s third set of document demands. If

the parties dispute the adequacy of Defendants’ response, they should meet-and-confer before

raising any issues with the Court.

        6.     These directives shall be completed no later than Friday, August 16, 2019, unless

otherwise stated.

        7.     Plaintiff shall make a settlement demand to Defendants at her earliest

convenience. To the extent the parties believe a settlement conference would be productive, they

are directed to contact Courtroom Deputy Rachel Slusher, with both parties on the line, at (212)

805-0286, to schedule a conference.

        The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 70

and 74. Because District Judge Paul G. Gardephe referred only this specific discovery dispute to

me, and that dispute having been resolved, the Clerk of Court is further requested to terminate

the referral until further action by Judge Gardephe.

SO ORDERED.



DATED:         July 29, 2019
               New York, New York




                                                 2
